

116 HR 1831 IH: To direct the United States Postal Service to designate a single, unique ZIP Code for Glendale, New York.
U.S. House of Representatives
2019-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1831IN THE HOUSE OF REPRESENTATIVESMarch 18, 2019Ms. Meng introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo direct the United States Postal Service to designate a single, unique ZIP Code for Glendale, New
			 York.
	
 1.Single, unique ZIP Code for Glendale, New YorkNot later than 180 days after the date of the enactment of this section, the United States Postal Service shall designate a single, unique ZIP Code applicable to the area encompassing only Glendale, New York.
		